Citation Nr: 1717544	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  09-44 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability compensation rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Veterans Organization of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Friend


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Oakland, California.  The Veteran and the Veteran's friend testified before the undersigned Veterans Law Judge at a hearing in December 2010.  A transcript of the hearing has been associated with the claims file. 

The claim was previously before the Board in March 2011 and July 2016 when it was remanded for additional development.


FINDING OF FACT

The Veteran's service-connected disability precludes substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If, as here, the Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim was referred to VA's Director of Compensation for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, in a July 2016 remand the Board ordered that the claim be forwarded to the Director of VA's Compensation Service for extraschedular consideration.  In December 2016, the Director determined that a TDIU on an extraschedular basis was not warranted. 

The Board may now review the decision of the Director of Compensation with regard to entitlement to a TDIU under 38 C.F.R. § 4.16 (b) and make an independent determination on this matter.  See Anderson v. Shinseki, 22 Vet. App. 423 (2008).

The Veteran is in receipt of service-connected benefits for depressive disorder, evaluated as 50 percent disabling.

In a VA treatment note dated in May 2008 the Veteran reported that he was limited socially and engaged in little activity around his home.  

The Veteran was afforded a VA medical examination in August 2008.  The Veteran reported that after he was discharged from service he had difficulty holding jobs.  He reported that he worked at his father's laundromat for a while.  The Veteran reported that he engaged in avoidant behavior and had difficulty concentrating.  The Veteran was noted to have a GED and a few semesters at City College.  The Veteran was unemployed.  He reported that his last job was working in a poolroom.  He reported that he worked in a poolroom for four years and then could not continue working because he started getting depressed.  The examiner noted that a review of the Veteran's records revealed that he had a spotty employment history.  After being discharged he worked at his father's appliance store.  He also worked at local mills and at a carnival.  The Veteran reported that he left many jobs because of depression and feeling socially awkward or "not fitting in."  The examiner found that the Veteran had moderate symptoms and moderate impairment of social, occupational, and school functioning.

In October 2009 a VA psychologist found that the Veteran was not mentally stable to stand for jury duty.

In a November 2010 statement from the Veteran's psychologist it was noted that the Veteran had been in treatment for major depressive disorder since March 2010.  The doctor noted that despite the Veteran's long term commitment to therapy he has remained depressed, interpersonally disconnected and avoidant, which impairs his ability to establish and sustain social relationships, and has rendered him unable to seek/obtain paid employment.  

At the hearing before the undersigned in December 2010 the Veteran reported that he was not working.  The Veteran reported that he had not really worked.  He had done "sporadic things."  He worked at a carnival in 1985 and had a problem with that.  He worked a few weeks at a pool room.  He would open the place and then he had problems with depression and did not go back.  He indicated that he had not worked at the pool room in approximately 10 years. 

In an application for TDIU received in April 2013 the Veteran reported that he last worked in May 2000 at a billiards business.  He reported that he had two years of college education.

The Veteran was afforded a VA examination in May 2013.  Following the examination, the Veteran was diagnosed with depressive disorder NOS and schizotypal personality disorder.  The examiner noted it was possible to differentiate the symptoms related to both diagnoses.  The examiner stated the symptoms relevant to depression were depressed mood, anxiety, sleep disturbance, fleeting suicidal ideation (no plan/intent), decreased energy, decreased interest in hobbies, decreased motivation, and difficulty concentrating.  Symptoms and residuals of PTSD were nightmares and intrusive memories.

Symptoms related to schizotypal personality disorder were a pattern of acute discomfort in close relationships, cognitive or perceptual distortions, and eccentricities of behavior; odd thinking and speech (e.g., vague, circumstantial, metaphorical, overelaborate, or stereotyped); inappropriate or constricted affect (avoids eye contact); behavior or appearance that is odd, eccentric, or peculiar; lack of close friends or confidants other than first-degree relatives; excessive social anxiety that does not diminish with familiarity and tends to be associated with paranoid fears rather than negative judgments about self.  

The examiner characterized the Veteran's occupational and social impairment with regard to all mental diagnoses as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner specifically noted that it was possible to differentiate what portion of the indicated impairment was the result of each diagnosed mental disorder.  The examiner attributed occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks to depression alone.  The Veteran reported little contact with family and no friends.  He mostly stayed home.  The Veteran last worked 10 years prior.  The Veteran reported that his last job was working in a poolroom.  He worked in the poolroom for four years and then could not continue working because he started getting depressed.  The examiner noted that the Veteran had a spotty employment history and that after discharge from service he worked at his father's appliance store.  He also worked at local mills and at a carnival.  He reported that he left many jobs because of depression and feeling socially awkward or not fitting in.  He had difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting for stressful circumstances, including work or a worklike setting.  The Veteran did not make eye contact with the examiner.  Speech was tangential at times.  He had short-term memory problems and difficulty concentrating.  The examiner assigned a GAF score of 55, based on depression alone. The examiner noted that the Veteran's symptoms were in the moderate range.  He would still be able to seek and maintain gainful employment based on his current depressive disorder NOS symptoms alone.

Treatment records reveal that the Veteran reported that he had a history of a problem with holding onto a job.  The Veteran reported that he worked some place then become depressed facing people.  The treatment records indicate that the Veteran was unemployed and that he had been selling at flea markets but no longer and that he was selling his record collection on ebay.  See, e.g., March 2014, August 2014 and December 2014 VA treatment notes.

Affording the Veteran the benefit of the doubt, the evidence is at least in equipoise that the Veteran is unemployable due to his service-connected psychiatric disability.  As noted above, the Veteran has consistently reported that he was limited in his interaction.  He has reported engaging in avoidant behavior and to have difficulty concentrating.  He has consistently had difficulty holding jobs.  It was determined that he was not mentally stable enough to perform jury duty.  A VA psychologist has reported that the Veteran's depression rendered him unable to seek/obtain paid employment.  Although in May 2013 a VA medical examiner rendered the opinion that the Veteran would still be able to seek and maintain gainful employment based upon his depressive disorder alone, the examiner reported that the Veteran's depression manifested depressed mood, anxiety, sleep disturbance, fleeting suicidal ideation, decreased energy, decreased interest in hobbies, decreased motivation, and difficulty concentrating.  Further, the examiner noted that the Veteran had difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting for stressful circumstances, including work or a worklike setting.  Lastly, although the Veteran reports that he has two years of college education, the Veteran's employment history reveals that the Veteran has not been consistently employed in many years.  As such, the evidence is at least in equipoise that the Veteran is unemployable due to his service-connected depressive disorder and entitlement to a TDIU is granted.


ORDER

Entitlement to a TDIU is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


